DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 12/16/2021.
Currently claims 1-26 are pending in the application.
Election/Restrictions
Applicant's election of Species A, Embodiment of Fig. 3, Claims 1, 3-10, 14 and 16-23 in the reply filed on 12/16/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2021 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Minor Claim Objections
Claim 14 is objected to because of the following informalities:  
Regarding claim 14, in the limitation of the claim, “…sensor substrate coupled to the implanted p-type material; and whereupon the charge material is configured  …”, the underlined ‘.’ should be removed and the underlined “; and” should be added.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 14 and 23 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly pointing out and distinctly claim the subject matter which the inventor or a joint inventor, regard as their invention.  
Regarding claim 14, the instant claim recites “an upper surface" (claim 14, line 3).  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the first “upper surface” (claim 14, line 2) is being recalled or a new “upper surface” is being introduced, rendering the claim indefinite. Clarification and/or correction are/is required. For the purpose of examination, the claim will be interpreted according to the specification, which shows a single upper surface and the examiner shall consider accordingly.
Regarding claim 23, the instant claim recites “the semiconductor substrate" (claim 23, line 1).  There is insufficient antecedent basis for this limitation in the claim. The semiconductor substrate was not defined in claim 14. It is unclear whether the first “logic substrate” (claim 14, line 2) is being recalled or a new “substrate” is being introduced, rendering the claim indefinite. Clarification and/or correction are/is required. For the purpose of examination, the claim will be interpreted according to the specification, which shows a single substrate and the examiner shall consider accordingly.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,204,950 B1 (Yamashita).
Regarding claim 1, Yamashita discloses, a single photon avalanche diode device (100; SPAD image sensor; Fig. 1; col. 3, lines 28-47) comprising: 
a logic substrate (206; substrate) comprising an upper surface (top) (Fig. 1; col. 3, lines 28-47); 

the sensor substrate (109) comprising a plurality of pixel elements (101a/101b; pixels; Fig. 1; col. 3, lines 48-53) spatially disposed to form an array structure (2x2 or 4x4; col. 2, lines 55-67; considering a lot of pixel structures), each of the pixel elements (101a/101b) comprising: 
a passivation material (214; high-k dielectric; it is equivalent to a passivation layer which is usually an oxide or a nitride) (Fig. 1; col. 6, lines 30-35); 

    PNG
    media_image1.png
    729
    482
    media_image1.png
    Greyscale


	Note: Although Yamashita does not teach explicitly that p-type material is grown epitaxially, it is one of the very few available methods for layer growth. Thus it is obvious to use the epitaxial growth since in MPPE 2143 (I) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
an implanted p-type material (112; p-type third layer) configured in a first portion (middle) of the epitaxially grown material (114) (Fig. 1; col. 5, lines 14-29); and 
an implanted n-type material (102; n-type second layer; Fig. 1; col. 5, lines 14-29) configured in a second portion (on two sides of layer 112) of the epitaxially grown material (114); 
a junction region configured from the implanted p-type material (112) and the implanted n-type material (102) (Fig. 1; col. 5, lines 14-29); and 
a deep trench region (117; trench isolation) bordering the pixel element (101a/101b), 
the trench region (117) comprising a fill material (120; contact plug), a surrounding charge material (108; main structure), and a surrounding insulating material (106; inner spacer) (Fig. 1; col. 5, lines 30-54); 

a second contact region (110; n+ contact) on a second side (bottom) of the sensor substrate (109) coupled to the implanted n- type material (102) (Fig. 1; col. 5, lines 1-14); and 
whereupon the charge material (108) is configured with a negative charge to cause a plurality of holes within a vicinity of the surrounding charge material (Fig. 1; col. 5, lines 30-54).  
Note: Yamashita teaches in col. 5, lines 30-54 that the common node 116, which is heavily doped with p-type dopants, is neighboring to charge material 108 of each of the trench isolations 117. As such, it can be concurred that charge material 108 is configured with a negative charge to cause a plurality of holes within the vicinity of the surrounding charge material. Moreover, the above limitation recites a ‘desired effect’ of the charge material surrounding itself. This ‘desired effect of the negative charge to cause a plurality of holes within the vicinity of the surrounding charge material’ does not define additional structural aspects of the claimed invention. The single photon avalanche diode device of Yamashita is capable of generating the desired effect. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, these results are intrinsic to the In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 

Regarding claim 4, Yamashita discloses, the device of claim 1 wherein the passivation material (214) comprises an oxide material, a high-K dielectric material, a nitride material, or a polyimide material (high-K dielectric material; Fig. 1; col. 6, lines 30-35).  

Regarding claim 7, Yamashita discloses, the device of claim 1 wherein the array structure is N by M, where N is 1 and greater and M is 1 and greater (col. 2, lines 55-67).  
	Note: Yamashita teaches that the SPAD image sensor includes a plurality of SPADs arranged in an array, i.e., 2x2 or 4x4 or higher. Thus Yamashita teaches the limitation.

Regarding claim 8, Yamashita discloses, the device of claim 1 wherein the fill material (120; contact plug) comprises a metal material, a semiconductor material, or an insulating material (Fig. 1; col. 10, lines 26-36).  

Regarding claim 9, Yamashita discloses, the device of claim 1 wherein the implanted p-type material (112) and the implanted n-type material (102) 

Regarding claim 10, Yamashita discloses, the device of claim 1 wherein the logic substrate (206) comprises a plurality of CMOS cells (105; active devices; Fig. 1; col. 3, lines 38-47).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita as applied to claim 1 and further in view of US 2017/0104026 A1 (Rochette).
Regarding claim 3, Yamashita fails to teach explicitly, the device of claim 1 wherein each of the pixel elements having a size ranging from 1 micron to about 100 microns.  
However, in analogous art, Rochette discloses, the device of claim 1 wherein each of the pixel elements having a size (pixel width) ranging from 1 micron to about 100 microns (Fig. 1; [0085]).
Note: Rochette teaches pixel width of 15 um which lies inside the claimed range of 1 micron to about 100 microns. In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since In re Aller, 105 USPQ 233 (See MPEP 2144.05 (II) (A)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamashita and Rochette before him/her, to modify the teachings of an avalanche photodiode as taught by Yamashita and to include the teachings of size of the pixel element as taught by Rochette since the size of the pixel element is an important parameter to design a matrix of photodiode and absent this important teaching in Yamashita, a person with ordinary skill in the art would be motivated to reach out to Rochette while forming an avalanche photodiode of Yamashita. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita as applied to claim 1 and further in view of US 2013/0292741 A1 (Huang).
Regarding claim 5, Yamashita discloses, the device of claim 1 wherein the implanted p-type material (112) having a concentration density of 1E15 atoms/cm3 to 1E18 atoms/cm3 (col. 5, lines 14-29).  
Note: Yamashita teaches p-type material having a concentration density of 1E17 atoms/cm3 which overlaps the claimed range of 1E15 atoms/cm3 to 1E18 atoms/cm3. In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP 2144.05 (II) (A)).
But Yamashita fails to teach explicitly, p-type material comprises boron.
However, in analogous art, Huang discloses, p-type material comprises boron ([0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamashita and In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita as applied to claim 1 and further in view of US 5,057,892 A (Iwanczyk).
Regarding claim 6, Yamashita discloses, the device of claim 1 wherein the implanted n-type material (102) having a concentration density of 1E17 atoms/cm3 to 1E19 atoms/cm3 (Fig. 1; col. 4, lines 54-67).  
Note: Yamashita teaches a ratio of the dopant concentration of the sensing node 110 to the dopant concentration of the second layer 102 may be in a range from about 10 to about 1000. The dopant concentration of the sensing node 110 may be at a level of about 1e20/cm3. With that Yamashita teaches the dopant concentration of n-type material having a concentration density of In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP 2144.05 (II) (A)).
But Yamashita fails to teach explicitly, n-type material comprises a phosphorous entity or an arsenic entity,
However, in analogous art, Iwanczyk discloses, n-type material comprises a phosphorous entity or an arsenic entity (col. 4, lines 17-21),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamashita and Iwanczyk before him/her, to modify the teachings of an avalanche photodiode as taught by Yamashita and to include the teachings of n-type material comprising phosphorous as taught by Iwanczyk since phosphorous is a widely used n-type dopant in the industry and absent this important teaching in Yamashita, a person with ordinary skill in the art would be motivated to reach out to Iwanczyk while forming an avalanche photodiode of In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claims 14, 17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,204,950 B1 (Yamashita).
Regarding claim 14, Yamashita discloses, a single photon avalanche diode device (100; SPAD image sensor; Fig. 1; col. 3, lines 28-47) comprising: 
a logic substrate (206; substrate) comprising an upper surface (top) (Fig. 1; col. 3, lines 28-47); 
a sensor substrate (109; substrate for imaging chip) bonded to the upper surface of the logic substrate (206), 
the sensor substrate (109) comprising a plurality of pixel elements (101a/101b; pixels; Fig. 1; col. 3, lines 48-53) spatially disposed to form an array structure (2x2 or 4x4; col. 2, lines 55-67; considering a lot of pixel structures), each of the pixel elements (101a/101b) comprising: 

    PNG
    media_image1.png
    729
    482
    media_image1.png
    Greyscale

an epitaxially grown p-type silicon material (114; p-type first layer) (Fig. 1; col. 4, lines 31-35);
	Note: Although Yamashita does not teach explicitly that p-type material is grown epitaxially, it is one of the very few available methods for layer growth. Thus it is obvious to use the epitaxial growth since in MPPE 2143 (I) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
an implanted n-type material (102; n-type second layer; Fig. 1; col. 5, lines 14-29) configured in a first portion (at the bottom on two sides of layer 112) of the epitaxially grown material (114); and

a junction region configured from the implanted p-type material (112) and the implanted n-type material (102) (Fig. 1; col. 5, lines 14-29); and 
a deep trench region (117; trench isolation) bordering the pixel element (101a/101b), 
the trench region (117) comprising a trench opening (opening for 117), a surrounding insulating material (106; inner spacer), a surrounding charge material (108; main structure), and a fill material (120; contact plug) (Fig. 1; col. 5, lines 30-54); and
a first contact region (110; n+ contact) on a back side (bottom side) of the sensor substrate (109) coupled to the implanted n-type material (102) (Fig. 1; col. 5, lines 1-14); 
a second contact region (116; p+ common node) near a front side (top side) of the sensor substrate (109) coupled to the implanted p- type material (112) (Fig. 1; col. 5, lines 30-54); and 
whereupon the charge material (108) is configured with a negative fixed charge to cause a plurality of holes within a vicinity of the surrounding charge material (Fig. 1; col. 5, lines 30-54).  
Note: Yamashita teaches in col. 5, lines 30-54 that the common node 116, which is heavily doped with p-type dopants, is neighboring to 108 of each of the trench isolations 117. As such, it can be concurred that charge material 108 is configured with a negative fixed charge to cause a plurality of holes within the vicinity of the surrounding charge material. Moreover, the above limitation recites a ‘desired effect’ of the charge material surrounding itself. This ‘desired effect of the negative fixed charge to cause a plurality of holes within the vicinity of the surrounding charge material’ does not define additional structural aspects of the claimed invention. The single photon avalanche diode device of Yamashita is capable of generating the desired effect. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, these results are intrinsic to the claimed device. Thus the limitation is considered taught by the prior art Yamashita. See MPEP 2114 (I). In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 

But Yamashita fails to teach explicitly, the second contact region on a front side.
However, the examiner notes that the applicant has not presented persuasive evidence in Spec. para. [0034] that the claimed arrangements of second contact region to be on a front side is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In the instant case, having the teaching of contact region near the front side from Yamashita and using the contact region on the front side in the invention, would not modify the operation of the device and hence it is held unpatentable.

Regarding claim 17, Yamashita discloses, the device of claim 14 wherein the passivation material (214) comprises an oxide material, a high-K dielectric material, a nitride material, or a polyimide material (high-K dielectric material; Fig. 1; col. 6, lines 30-35).  

Regarding claim 20, Yamashita discloses, the device of claim 14 wherein the array structure is N by M, where N is 1 and greater and M is 1 and greater (col. 2, lines 55-67).  
	Note: Yamashita teaches that the SPAD image sensor includes a plurality of SPADs arranged in an array, i.e., 2x2 or 4x4 or higher. Thus Yamashita teaches the limitation.

Regarding claim 21, Yamashita discloses, the device of claim 14 wherein the fill material (120; contact plug) comprises a metal material, a 

Regarding claim 22, Yamashita discloses, the device of claim 14 wherein the implanted p-type material (112) and the implanted n-type material (102) are configured within a vicinity of an aperture region (opening for light flow between two p+ contacts 116; Fig. 1) of the pixel element (101a/101b) (Fig. 1; col. 3, lines 48-53).  

Regarding claim 23, Yamashita discloses, the device of claim 14 wherein the semiconductor substrate (206) comprises a plurality of CMOS cells (105; active devices; Fig. 1; col. 3, lines 38-47).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita as applied to claim 14 and further in view of US 2017/0104026 A1 (Rochette).
Regarding claim 16, Yamashita fails to teach explicitly, the device of claim 14 wherein each of the pixel elements having a size ranging from 1 micron to about 100 microns.  
However, in analogous art, Rochette discloses, the device of claim 14 wherein each of the pixel elements having a size (pixel width) ranging from 1 micron to about 100 microns (Fig. 1; [0085]).
Note: Rochette teaches pixel width of 15 um which lies inside the claimed range of 1 micron to about 100 microns. In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP 2144.05 (II) (A)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamashita and Rochette before him/her, to modify the teachings of an avalanche photodiode as taught by Yamashita and to include the teachings of size of the pixel element as taught by Rochette since the size of the pixel element is an important parameter to design a matrix of photodiode and absent this important teaching in Yamashita, a person with ordinary skill in the art would be motivated to reach out to Rochette while forming an avalanche photodiode of Yamashita. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita as applied to claim 14 and further in view of US 2013/0292741 A1 (Huang).
Regarding claim 18, Yamashita discloses, the device of claim 14 wherein the implanted p-type material (112) having a concentration density of 1E15 atoms/cm3 to 1E18 atoms/cm3 (col. 5, lines 14-29).  
Note: Yamashita teaches p-type material having a concentration density of 1E17 atoms/cm3 which overlaps the claimed range of 1E15 atoms/cm3 to 1E18 atoms/cm3. In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP 2144.05 (II) (A)).
But Yamashita fails to teach explicitly, p-type material comprises boron.
However, in analogous art, Huang discloses, p-type material comprises boron ([0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamashita and Huang before him/her, to modify the teachings of an avalanche photodiode as taught by Yamashita and to include the teachings of p-type material comprising boron as taught by Huang since boron is a widely used p-type dopant in the industry and absent this important teaching in Yamashita, a person with ordinary skill in the art would be motivated to reach out to Huang while forming an avalanche photodiode of Yamashita. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita as applied to claim 14 and further in view of US 5,057,892 A (Iwanczyk).
Regarding claim 19, Yamashita discloses, the device of claim 14 wherein the implanted n-type material (102) having a concentration density of 1E17 atoms/cm3 to 1E19 atoms/cm3 (Fig. 1; col. 4, lines 54-67).  
Note: Yamashita teaches a ratio of the dopant concentration of the sensing node 110 to the dopant concentration of the second ration of the sensing node 110 may be at a level of about 1e20/cm3. With that Yamashita teaches the dopant concentration of n-type material having a concentration density of 1E17 atoms/cm3 to 1E19 atoms/cm3 which overlaps the claimed range of 1E17 atoms/cm3 to 1E19 atoms/cm3. In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP 2144.05 (II) (A)).
But Yamashita fails to teach explicitly, n-type material comprises a phosphorous entity or an arsenic entity,
However, in analogous art, Iwanczyk discloses, n-type material comprises a phosphorous entity or an arsenic entity (col. 4, lines 17-21),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yamashita and Iwanczyk before him/her, to modify the teachings of an avalanche photodiode as taught In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).



Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2020/0279877 A1 (Kim) - An image sensor is disclosed including a semiconductor substrate of first conductivity type having first and second surfaces and including pixel regions, photoelectric conversion regions of second conductivity type respectively provided in the pixel regions, and a pixel isolation structure disposed in the semiconductor substrate to define the pixel regions and surrounding each of the photoelectric conversion regions. The pixel isolation structure includes a semiconductor pattern extending from the first surface to the second surface of the semiconductor substrate, a sidewall insulating pattern between a sidewall of the semiconductor pattern and the semiconductor substrate, and a dopant region in at least a portion of the semiconductor pattern.
2. US 2019/0393256 A1 (Luo) -  An photodetector is disclosed including a first substrate formed with pixel circuits and common electrode connection members and first wiring boards electrically connected to the corresponding pixel circuits and a second substrate formed with pixel units and isolation wall members isolating pixel units. Each isolation wall member includes a conductive member and a sidewall, second wiring boards are formed on a front surface of the second substrate, the second wiring boards are electrically connected to first terminals of the pixel units, a transparent electrode layer is formed on a back surface of the second 
3.  US 2019/0097075 A1 (Rae) -  A semiconductor on insulator substrate is disclosed including a semiconductor support layer, a buried insulating layer over the semiconductor support layer and an epitaxial semiconductor layer over the buried insulating layer. A deep trench isolation penetrates completely through the epitaxial semiconductor layer to the buried insulating layer to electrically insulate a first region of the epitaxial semiconductor layer from a second region of the epitaxial semiconductor layer. A single photon avalanche diode (SPAD) includes an anode formed by the first region of the epitaxial semiconductor layer and a cathode formed by a well located within the first region of the epitaxial semiconductor layer. 
4. US 2015/0054111 A1 (Niclass) – A single photon avalanche photodiode (SPAD) is disclosed including a first semiconductor layer that serves as a first implanted layer of a first conductivity type. It also includes a second semiconductor layer of a second conductivity type is provided under the first semiconductor layer. The second conductivity type is opposite to the first conductivity type. The second semiconductor layer is buried in an epitaxial layer grown above a substrate. The second semiconductor layer becomes fully depleted when an appropriate bias voltage is applied to the device.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


01/19/2022